Citation Nr: 1742498	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-16 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a recurring rash on the chest and abdomen.

2.  Entitlement to service connection for a left foot skin disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder PTSD with comorbid major depression, alcohol dependence, and cocaine abuse (PTSD) and irritable bowel syndrome (IBS).

4.  Entitlement to service connection for expressive dyslexia,

5.  Entitlement to a disability rating in excess of 70 percent for PTSD prior to August 10, 2012.

6.  Entitlement to an initial disability rating in excess of 10 percent for IBS.

7.  Entitlement to an effective date earlier than April 21, 2011, for the grant of Dependents' Educational Assistance.
REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to April 1992, to include service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office.  The issues of entitlement to service connection for a rash of the chest and abdomen, expressive dyslexia, and a left foot skin disorder were remanded in February 2011.  Those issues, in addition to the remaining issues on appeal with the exception of entitlement to an increased disability rating for IBS, were also remanded in March 2015 and July 2016.  

In March 2015, the Board denied the issue of entitlement to an initial disability rating in excess of 10 percent for IBS.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court) and, in a February 2016 order, the Court granted a Joint Motion for Remand vacating and remanding the Board's March 2015 decision.  The issue was remanded to the Board, and the Board remanded the issue for further development in July 2016.

The issues of entitlement to service connection for GERD, entitlement to service connection for expressive dyslexia, entitlement to a disability rating in excess of 70 percent for PTSD prior to August 10, 2012, entitlement to an initial disability rating in excess of 10 percent for IBS, and entitlement to an effective date earlier than April 21, 2011, for the grant of Dependents' Educational Assistance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence demonstrates that neurotic excoriation and prurigo nodules are related to his Veteran's service connected PTSD.

2.  The evidence is at least in relative equipoise as to whether the Veteran's recurrent tinea pedis had onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neurotic excoriation and prurigo nodules have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for recurrent tinea pedis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. 
§ 3.309(a) (2016) may be considered for service connection under 38 C.F.R. 
§ 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established on a secondary basis when the evidence shows that a current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran asserts that he has intermittent rashes of the chest and abdomen as well as an intermittent skin condition of the left foot which have been present since service.  

With respect to a rash of the chest and abdomen, the Veteran first underwent VA examination in April 2011.  The examiner noted the Veteran's reports of experiencing a rash on and off since service which affected the midline of the chest and upper abdomen and which was raised, red, and welt-like.  Because the rash was not present, the examiner could not diagnose or provide an opinion regarding the rash.  When the Veteran again underwent VA examination in October 2016, however, the examiner diagnosed neurotic excoriations with prurigo nodules, and opined that such were at least as likely as not related to the Veteran's service-connected psychiatric disorders.  Accordingly, and in the absence of competent evidence to the contrary, the Board finds that service connection for neurotic excoriations with prurigo nodules is warranted.

With respect to the left foot skin disability, when the Veteran underwent VA examination in April 2011, the examiner diagnosed tinea pedis and noted only that the condition was not present in any service treatment records reviewed.  When the Veteran again underwent VA examination in October 2016, the left foot condition was not currently active.  Upon review, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinea pedis, noted during the pendency of the appeal, began during his active duty military service.  The Veteran has consistently and credibly asserted that his symptoms began in service.  While the Veteran is not necessarily competent to diagnose a skin condition, he is competent to give evidence that the lesions he experiences look and feel the same as the lesions that first appeared during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board notes that a veteran's lay statements may be sufficient evidence in any claim for service connection and finds that, here, the benefit of the doubt must be given to the Veteran.  See 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

Accordingly, resolving the benefit of the doubt in the Veteran's favor, service connection for recurrent tinea pedis is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for neurotic excoriations with prurigo nodules is granted.  

Entitlement to service connection for recurrent tinea pedis is granted.



REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered with respect to the remaining issues on appeal.  

Primarily, in its July 2016 remand the Board ordered that VA treatment records dated from May 2012 to November 2015, and dated since May 2016, should be obtained and added to the record.  Upon review, it does not appear that such action was taken.  Accordingly, the Board finds remand is again warranted so that these records may be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Veteran underwent VA examination in connection with his claim for entitlement to service connection for GERD in October 2016.  Upon review, however, the Board finds the opinion obtained is insufficient for purposes of determining service connection.  In that regard, the examiner provided essentially no rationale for the opinions stated and did not address the favorable medical literature submitted by the Veteran and his representative regarding links between GERD and IBS and between GERD and PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  Accordingly, the Board finds remand is warranted so that an additional opinion and, if necessary, examination may be obtained.  

Finally, the Board's March 2015 remand directed the AOJ to obtain a VA examination and opinion with respect to the Veteran's claim for entitlement to service connection for expressive dyslexia.  While a March 2017 Supplemental Statement of the Case indicates that the Veteran did not report for a scheduled neuropsychological evaluation, there is no indication in the record of when such examination was scheduled or whether the Veteran as notified.  Accordingly, remand is warranted so that an appropriate VA examination may be scheduled. 

The Veteran's claim for entitlement to an effective date earlier than April 21, 2011, for the grant of Dependents' Educational Assistance is inextricably intertwined with the other claims remanded herein and, as such, must also be remanded.  Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since May 2016, as well as dated from May 2012 to November 2015.  If such records are not available or do not exist, the Veteran should be notified and the claims file annotated as such.  

2.  After any outstanding treatment records have been associated with the claims file, send the claims file to an appropriate VA examiner to obtain an addendum opinion with respect to the Veteran's claim for entitlement to service connection for GERD.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

After review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that GERD arose in service or is causally related to service.  

If GERD is not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such was (a) caused by; or (b) has been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veteran's service-connected IBS and/or PTSD.  If the examiner finds that GERD has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the service-connected disability. 

The examiner must address the medical literature submitted by the Veteran and his representative.

A complete medical rationale must be provided for any opinion expressed.  

3.  After any outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination by a neuropsychologist or other appropriate expert to address the nature and etiology of his expressive dyslexia.  The claims file must be reviewed.  Following review of the claims file and examination of the Veteran, the examiner should address the following:

a.  Is the Veteran's expressive dyslexia a congenital or developmental defect or disease?  

b.  If expressive dyslexia is a congenital defect, is there an additional disability due to disease or injury superimposed upon such defect during service, to include environmental exposures in Southwest Asia? 

c.  If expressive dyslexia is a congenital disease, was the disease aggravated (i.e., permanently worsened as compared to an increase in severity) beyond the natural progression by service?

d.  If expressive dyslexia is not congenital, is it at least as likely as not (50 percent probability or greater) that it had onset in or is otherwise related to service? 

A complete medical rationale must be provided for any opinion expressed.  

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


